Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-10, 12, 14-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claims 1, 10, and 19 recite limitations including “determining that a second portion of the object is not visible from the first geolocation … determining that the second portion of the object is visible from the second location”.  There does not appear to be supporting disclosure for this limitation.  Paragraph 115 describes an example in which a first user takes a picture of a first side, and later, a second picture captured by a second user can take a picture of a side of the building that was not visible in the first user’s picture which can be used to update the model.  There does not appear to be any other disclosure corresponding to visibility.  As such, the claimed determinations are not supported by the disclosure, i.e. while it is true that in the example of paragraph 115 it would be expected that a portion of the object visible from the second location may not be visible from the first location, the claim requires the computer making such a determination which is an additional step that is not described or disclosed.  Therefore claims 1, 10 and 19 recite subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Depending claims are rejected under the same rationale.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 8, 10, 12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0026956 A1 (hereinafter Gausebeck) in view of “Holistic 3D Scene Understanding from a Single Geo-tagged Image” by Shenlong Wang, et al. (hereinafter Wang) in view of U.S. Patent Application 2014/0306866 A1 (hereinafter Miller).
Regarding claim 1, the limitation “a computer-implemented method comprising: receiving a first image and a first geolocation from a first user device, wherein the first image has been captured by a camera of or communicatively coupled to the first user device at the first geolocation” is taught by Gausebeck (Gausebeck describes a system for using received 2D image data to generate 3D models based on derived 3D data corresponding to features in the 2D image(s), e.g. abstract, paragraph 62, where the received 2D images are captured using a user device, e.g. paragraph 64, and in some instances include geolocation data associated with the image, e.g. paragraphs 129, 132, 133.)
The limitations (addressed out of order) “identifying an object depicted in the first image wherein a first portion of the object is portrayed in the first image; … determining a first characteristic for the first portion of the object based on the received image” are taught by Gausebeck (Gausebeck determines depth information for one or more visual features using a machine learning model, where the visual features may be objects, e.g. paragraphs 65, 66, which may be recognized in the 2D images using machine learning, e.g. paragraph 161.)
The limitations (addressed out of order) “generating a three dimensional representation of the object based on the first characteristic of the object … storing, in an electronic data store, the three dimensional representation of the object” are taught by Gausebeck (Gausebeck derives 3D data for the features/objects in the received 2D image(s) in the form of estimated depths, e.g. paragraphs 65-69, and then generates a 3D model of the environment and the objects in the environment based on the derived 3D data for each 2D image, e.g. paragraphs 70-72, which includes modifying the 3D object model(s) to include texture data derived from the 2D image(s).  Gausebeck teaches that the resulting 3D model of the environment is stored for later use, e.g. paragraphs 62, 87, 95.)
The limitations (addressed out of order) “receiving a second image and a second geolocation from a second user device wherein the second image has been captured by a camera of or communicatively coupled to the second user device; obtaining, from the electronic data store, three dimensional object data corresponding to characteristics of objects in the surrounding geolocation of the second user device including the three dimensional representation of the object; determining a second characteristic … of the object based on the second image … modifying … the three dimensional representation of the object based on the second characteristic as depicted in the second image to generate a modified three dimensional object representation; storing, in the electronic data store, the modified three dimensional object representation” are taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, which may be captured by a separate capture device, e.g. paragraph 64, and include geolocation data, e.g. paragraph 133, where the separate capture device is proximate to the first geolocation, i.e. captures a view of a nearby and/or overlapping space, e.g. paragraph 75 describing alignment of corresponding features of the plurality of images.  Further, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be continuously performed while displaying the current 3D environment model having the arranged modified 3D object models therein, e.g. paragraph 82.  That is, Gausebeck’s system continuously modifies the 3D environment model according to 2D image data captured by additional device(s), where the updated 3D scene model is stored in memory, e.g. paragraph 63, 87.)
The limitations “receiving map data that includes the first geolocation of the first user device; identifying an object depicted in the first image, wherein a first portion of the object is portrayed in the first image; determining an object geolocation for the object based on the map data; determining a first characteristic for the first portion of the object based on the received first image; determining that a second portion of the first object is not visible from the first geolocation; determining a shape of the object based on the first characteristic, wherein the shape includes the second portion of the object that is not portrayed in the first image; generating a three dimensional representation of the object based on the first characteristic of the object, wherein the three dimensional representation of the object includes an inferred representation of the second portion of the object that is not portrayed in the first image, wherein the inferred representation of the second portion of the object is determined based on (1) the map data and (2) the object geolocation” are not explicitly taught by Gausebeck (As discussed above, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be continuously performed while displaying the current 3D environment model having the arranged modified 3D object models therein, e.g. paragraph 82.  Further, Gausebeck infers 3D information of visible surfaces, e.g. paragraphs 65, 66, and uses it to update the 3D model in real-time as in paragraph 82, such that the claimed second portion which was visible in the second image would be added to the model in response to receiving the second image in which the second portion is visible, i.e. as with all portions of the model, once an image is received in which the portion is visible, the corresponding representation in the model would be added or modified in view of the information derived from the most recent image.  Further, by using the location of the camera in performing the point cloud alignment while updating the 3D model, e.g. paragraphs 75, 129, 132, 133, Gausebeck’s system determines what portions of the object(s) are visible from each geolocation, i.e. the visible portions of the object identified in the image captured from said geolocation are added to the 3D model.  However, Gausebeck does not address inferring the shape of an invisible portion of an object that is visible in a captured image, i.e. a portion of the object facing away from the camera capturing the image, based on the map data and object geolocation.)  However, these limitations are taught by Wang (Wang, e.g. abstract, sections 3, 4, figure 2, describes a system which receives an input image having an associated geolocation and retrieves a region of OpenStreetMaps data corresponding to the location, and performs semantic labeling to reconstruct the scene and detect and localize objects in the 3D world.  Wang’s system detects and estimates the pose of objects in the scene and aligns CAD models corresponding to each object in the reconstructed scene, including determining which portions of the object are not visible in the scene (i.e. as indicated in section 4.1, subsection 3D Object Detection and Pose Estimation, the system calculates the occluded portion of each object’s CAD model by other detected objects’ CAD models), such that the resulting reconstructed scene includes a 3D representation of the shape of the object including the portions which are determined to not be visible, which is determined in part based on the OSM map data and the object’s determined geolocation in the ground plane (x,z).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models to include Wang’s geolocation based holistic scene reconstruction technique in order to improve object detection performed by Gausebeck’s 3D derivation component when capturing images of an environment including outdoor portions based on retrieved map data and geolocations.  That is, Gausebeck, paragraphs 65, 66, teaches the use of one or more machine learning models for deriving 3D data from 2D image data for the purpose of determining depth information for objects in a single 2D image, and Wang’s technique is a machine learning model for deriving 3D data from 2D image data for the purpose of determining depth information for objects in a single 2D image.  Further, when Gausebeck’s 3D model generation component aligns the derived 3D data including the inferred object models of multiple captured images for reconstructing the 3D model of the environment, e.g. paragraphs 75-76, the inferred portions of the occluded portions of model represented by Wang’s aligned 3D CAD model would be part of the reconstructed 3D model of the environment, i.e. the 3D representation would include the inferred representation of the second portion.
The limitations (addressed out of order) “determining that the second portion of the object is visible from the second geolocation; determining a second characteristic of the second portion of the object based on the second image, wherein the second portion of the object is displayed in the second image but not the first image; modifying  the inferred representation of the second portion based on the second characteristic” are taught by Gausebeck in view of Wang (As discussed above, when Gausebeck’s 3D model generation component aligns the derived 3D data, including Wang’s inferred object models, of multiple captured images for reconstructing the 3D model of the environment, e.g. paragraphs 75-76, the inferred portions of the occluded portions of model represented by Wang’s aligned 3D CAD model would be part of the reconstructed 3D model of the environment, i.e. the 3D representation would include the inferred representation of the second portion.  Further, Gausebeck, e.g. paragraph 82, teaches that the 3D model of the environment can be progressively updated in substantially real-time as new 2D image data and derived 3D data is received and aligned from multiple captured devices, i.e. modifying the reconstructed 3D model of the environment based on 3D data derived from a second 2D image received from a second user device, where the 3D data derived from the second image could include the portion of the object which was not visible in a first received image from a first user device.  Finally, as discussed above, Gausebeck’s 3D data derivation component is modified to include Wang’s geolocation based holistic scene reconstruction technique, which determines which portions of the object are visible in each received 2D image, e.g. section 4.1, subsection 3D Object Detection and Pose Estimation, such that when the second image includes a visible portion of the object that was not visible in the first image, it will be identified as visible/not occluded.)
The limitation “generating one or more renderings of the three dimensional representation of the object in an instance of a virtual video game environment for display by a plurality of video gaming systems that execute a video game application” is implicitly taught by Gausebeck (Gausebeck notes that 3D reconstructions may be used in video games, e.g. paragraph 3, as well as that the reconstructed model can be accessed by multiple client devices for rendering images including augmented reality applications, e.g. paragraphs 64, 82-86.  While Gausebeck does not explicitly indicate that the rendered images are for use in video game applications, and one of ordinary skill in the art would have found it to be an implicit possibility, in the interest of compact prosecution, Miller is cited for explicitly teaching this feature.  Miller describes an augmented reality system including virtual representations of physical objects, e.g. abstract, paragraphs 103-105, where the system captures data for generating a virtual environment using one or more user devices, e.g. paragraphs 93, 105, and the augmented reality application may be a video game being executed on multiple client devices, e.g. paragraphs 170-173.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models, including Wang’s geolocation based holistic scene reconstruction technique, to incorporate Miller’s augmented reality gaming application being executed on multiple user devices, because it would have been implicit to one of ordinary skill in the art that one use of Gausebeck’s generated models would be for use in a gaming application, and further because Miller describes an analogous system which reconstructs 3D models of an environment and uses them in a multiplayer/device video game application.
The limitations “updating the object in the virtual video game environment for at least a subset of video gaming systems executing the video game application by incorporating the modified three dimensional object representation into the virtual video game environment; and causing to display, by at least one of the video gaming systems executing the video game application, a portion of the virtual video game environment including the updated object” is taught by Gausebeck in view of Miller (As discussed above, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be continuously performed while displaying the current 3D environment model having the arranged modified 3D object models therein, e.g. paragraph 82.  That is, Gausebeck’s system continuously modifies the 3D environment model according to 2D image data captured by additional device(s), where the updated 3D scene model is stored in memory and then accessed by devices using the continuously updated model for rendering, e.g. paragraph 63, 82, 87.  Further, as taught in view of Miller, the continuously updated model may be used in a video game application, analogous to paragraphs 170-173, with continuously incorporated updates as taught by Gausebeck.)
Regarding claim 3, the limitation “further comprising identifying one or more features corresponding to the first geolocation from a database and generating a three dimensional representation of the one or more features” is taught by Gausebeck (Gausebeck teaches performing alignment of features of 2D images using auxiliary data, which could include geolocation data as discussed in the claim 1 rejection above, where 3D positions of features are determined to align corresponding features from multiple 2D images, e.g. paragraphs 75-76.)
Regarding claim 4, the limitation “wherein the characteristics of the objects are obtained from a database that stores data corresponding geolocation data to object characteristics” is taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, including geolocation data, e.g. paragraph 133, where the alignment is based on determining correspondences between pixels represented in 3D as point clouds, e.g. paragraph 75.  The points of the point cloud have color data of the corresponding 2D image, and 3D positions determined based on the 3D depth data, e.g. paragraph 65, and the auxiliary geolocation data associated with the 2D image data, e.g. paragraphs 75, 129, 133, where the 2D images, 3D depth data, and 3D scene models are stored together with associated auxiliary geolocation data, e.g. paragraphs 63, 136.  That is, the device 104 stores data corresponding geolocation data to object characteristics, i.e. the 3D depth data, 2D image data, and auxiliary geolocation information describing the positions and colors of points in the 3D point clouds corresponding to each 2D image, and the characteristics are determined based on correspondences in 3D position, color, texture, luminosity, etc. in order to align the point clouds and generate the global alignment of the images and update the 3D model, e.g. paragraphs 75, 82.)
Regarding claim 6, the limitation “wherein the characteristics include at least one of a height, a width, a length, or a shape” is taught by Gausebeck in view of Wang (Wang’s derived 3D object characteristics include a CAD model corresponding to the object, i.e. a shape of the object, as well as a 3D bounding box, i.e. height, width, and length, as described in section 4.1.)
Regarding claim 7, the limitation “arranging the two or more modified three dimensional object representations in the virtual video game environment based on relative location of the modified three dimensional object representation with other objects depicted in the first image” is taught by Gausebeck (As discussed in the claim 1 rejection above, the 3D object models are placed into the 3D scene of the environment, e.g. paragraphs 72, 77, 78, 87, where the reconstructed 3D object models are placed in the corresponding locations as depicted in the capture 2D images, e.g. as shown in figure 2.  That is, the relative arrangement of the 3D models of the objects is based on the 3D data derived from their relative locations as depicted in the 2D image(s).)
Regarding claim 8, the limitation “wherein generating the one or more renderings comprises rendering a two dimensional view from a virtual camera with a virtual position corresponding to a position of a real camera that captured the first image” is taught by Gausebeck (While not explicitly addressed, Gausebeck, e.g. paragraphs 82-86, teaches that the client devices/video game devices, executing the blended augmented reality video application, can be used to view the model at any perspective, which would include the possibility to view the model from a perspective of a source image viewpoint.)
Regarding claims 10, 19, and 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
	Regarding claim 12, the limitation “wherein the characteristics of the objects are obtained from a database that stores data corresponding geolocation data to object characteristics, and the characteristics are verified based on data identified by a machine learning model” is taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, including geolocation data, e.g. paragraph 133, where the alignment is based on determining correspondences between pixels represented in 3D as point clouds, e.g. paragraph 75.  The points of the point cloud have color data of the corresponding 2D image, and 3D positions determined based on the 3D depth data derived using machine learning, e.g. paragraphs 65-69, and the auxiliary geolocation data associated with the 2D image data, e.g. paragraphs 75, 129, 133, where the 2D images, 3D depth data, and 3D scene models are stored together with associated auxiliary geolocation data, e.g. paragraphs 63, 136.  That is, the device 104 stores data corresponding geolocation data to object characteristics, i.e. the 3D depth data, 2D image data, and auxiliary geolocation information describing the positions and colors of points in the 3D point clouds corresponding to each 2D image, and the characteristics are verified/determined based on correspondences in 3D position, color, texture, luminosity, etc. in order to align the point clouds and generate the global alignment of the images.)
	Regarding claim 14, the limitation “wherein the first user device includes a mobile phone or augmented reality device” is taught by Gausebeck (Gausebeck teaches that the capture device may be a smartphone or an augmented reality device, e.g. paragraphs 64, 179.)
	Regarding claim 15, the limitation “wherein the one or more processors are further configured to cause rendering of a two dimensional view by the first user device” is taught by Gausebeck (Gausebeck indicates that in some instances, a single device may perform all of the capture, processing, rendering, and display functions of the system, e.g. paragraph 95.)
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, i.e. Gausebeck teaches updating a 3D model based on input from second device(s) in proximity to the first object, and in view of Miller, the 3D model may correspond to a video game environment.
	Regarding claim 17, the limitation “wherein the one or more processors are further configured to: generate a rendered scene by generating a fully virtual rendered scene for the first user device” is taught by Gausebeck in view of Miller (Gausebeck teaches rendering images of the reconstructed 3D environment model using the user device 130, e.g. paragraph 62, including fully virtual scenes, e.g. paragraphs 77-81, 83-86, figures 2-4.  Similarly, Miller, e.g. paragraphs 103, 104, teaches that the blended mode presents a fully virtual scene incorporating representations of physically detected objects.)
	The limitation “generate an augmented reality rendered scene for a second user device by retrieving the virtual video game environment with the three dimensional representation of the object” is taught by Gausebeck in view of Miller (Gausebeck teaches rendering an augmented reality scene using a reconstructed 3D environment model for display on a user device, e.g. paragraphs 215-235, including a user device, e.g. paragraph 216, which stores the 3D environment model data, e.g. paragraph 217, which displays augmented reality scenes are generated based on the stored 3D environment model, e.g. paragraphs 227-235.  Further, as taught by Miller, paragraphs 103-106, 170-173, different players may use different types of devices, i.e. a first player could use a first device which corresponds to the claimed first device providing the first source image operating in a virtual blended mode, and a second player could use a second device which corresponds to the claimed second device providing the second source image operating in an augmented blended mode.)
	Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 17 above, except that the second device is the device performing virtual reality display, which, as discussed in the claim 17 rejection above, would have been taught by Gausebeck in view of Miller, i.e. a variety of user devices may be used for image capture and for operation of the video game application, where both the first and second device could be used for either augmented or virtual blended mode gaming as taught by Miller. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0026956 A1 (hereinafter Gausebeck) in view of “Holistic 3D Scene Understanding from a Single Geo-tagged Image” by Shenlong Wang, et al. (hereinafter Wang) in view of U.S. Patent Application 2014/0306866 A1 (hereinafter Miller) as applied to claim 8 above, and further in view of “Rendering Synthetic Objects into Legacy Photographs” by Kevin Karsch, et al. (hereinafter Karsch).
Regarding claim 9, the limitation “arranging the one or more modified three dimensional object representations in a three dimensional virtual space, wherein the one or more renderings are of the three dimensional virtual space; and determining a comparison between the two dimensional view and the first image by determining a percentage of pixels that meets a threshold requirement from a pixel by pixel comparison” is not explicitly taught by Gausebeck in view of Miller (Gausebeck, as discussed in the claim 1 and 8 rejections above, teaches that the client devices/video game devices, executing the blended augmented reality video application, can be used to view the model at any perspective.  Gausebeck does not explicitly suggest comparing a rendered 2D view to an input 2D image.)  However this limitation is suggested by Karsch (Karsch describes a system for constructing a 3D geometrical model with estimation of a physical lighting model from a 2D photograph, e.g. abstract, section 1, which involves estimating 3D geometry, and estimating illumination parameters based on the geometry and image, as described in section 3, 3.1, 3.2, which includes refining the estimated lighting parameters until a pixel-wise comparison of a rendered 2D image of the scene using the estimated lighting parameters to the input 2D image meets a minimum threshold requirement, as described in section 3.2.  Karsch further indicates that the estimating the lighting parameters in this way allows for rendering synthetic images that users are often unable to distinguish from captured images, e.g. section 6. Further, Karsch teaches that the pixel-wise comparison is limited to a percentage of the pixels using the alpha weight, i.e. a per-pixel weighting which discounts a percentage of the pixels having a weight of 0 from the pixel-wise comparison.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models, including Wang’s geolocation based holistic scene reconstruction technique,  incorporating Miller’s augmented reality gaming application being executed on multiple user devices, to include Karsch’s lighting parameter estimation technique in order to estimate lighting parameters accurate enough to render the 3D environment model in a manner that looks like a real photograph to users, as taught by Karsch, section 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-10, 12, 14-19, and 21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
That is, Applicant’s remarks are directed to limitations that are new or were previously mapped to modifications in view of Li, and now modification in view of Wang is relied upon instead.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619